Exhibit 10.3
Mr. Richard A. Morin
Chief Financial Officer
Cognex Corporation
One Vision Drive
Natick, MA 01760
Dear Dick:
     This is to inform you that on June 17, 2008, the Compensation Committee
took action to amend your outstanding options to acquire shares of common stock
of Cognex Corporation (the “Corporation”) as follows:
     The following provisions were deleted:
     “In the event of a corporate transaction, including a merger or
reorganization, whereby the holders of the outstanding shares of common stock of
the Corporation before the transaction fail to have a beneficial interest of
51 percent or more of the shares of outstanding common stock of the Corporation
or its successor (or its ultimate parent) after the consummation of the
transaction, and within 12 months of the consummation of the transaction, your
employment is involuntarily terminated, all your outstanding options to acquire
shares of common stock of the Corporation shall become immediately vested and
fully exercisable. For purposes hereof, your employment is considered to be
involuntarily terminated if the Corporation or its successor terminates your
employment without Cause or you resign your employment for Good Reason.
     The term “Cause” shall mean (i) your willful and continued failure to
perform substantially your duties with the Corporation (other than any failure
resulting from incapacity due to physical or mental illness), after a written
demand of performance is delivered to you by the Board or the Chief Executive
Officer of the Corporation which identifies the manner in which the Board or
Chief Executive Officer believes that you have not substantially performed your
duties; or (ii) your willful engagement in illegal conduct or gross misconduct
which is materially injurious to the Corporation.
     The term ‘Good Reason’ shall mean (i) a material diminution in your duties
or responsibilities, excluding for this purpose any diminution related solely to
the Corporation ceasing to be a reporting company for purposes of the Securities
Exchange Act of 1934, or (ii) the Corporation’s requiring you to be based at any
office or location that is more than fifty (50) miles from your current office.”
     The following provision was added:
     “In the event of a corporate transaction, including a merger or
reorganization, whereby the holders of the outstanding shares of common stock of
the Corporation before the transaction fail to have a beneficial interest of
51 percent or more of the shares of outstanding common stock of the Corporation
or its successor (or its ultimate parent) after the consummation of the
transaction, all your outstanding options to acquire shares of common stock of
the Corporation shall become vested and fully exercisable immediately prior to
the consummation of the transaction.”
     All your Stock Option Agreements with the Corporation are deemed amended in
accordance with the foregoing.

            Sincerely yours,
         \s\ Reuben Wasserman         Reuben Wasserman        Chairman,
Compensation Committee Cognex Corporation   

 